Exhibit 99.1 For Immediate Release July 20, 2007 AJS BANCORP, INC. ANNOUNCES SECOND QUARTER EARNINGS AND CASH DIVIDEND AJS Bancorp, Inc. (OTCBB; AJSB.OB), the holding company for A.J. Smith Federal Savings Bank, Midlothian, Illinois today reported consolidated net income of $159,000 for the quarter ended June 30, 2007 as compared to $240,000 for the same quarter in 2006.Basic earnings per share were $0.08 and diluted earnings per share were $0.07 for the quarter ended June 30, 2007 as compared with basic and diluted earnings per share of $0.11 for the quarter ended June 30, 2006.The decrease in net income resulted from a decrease in net interest income and a decrease in non-interest income.Non-interest expense remained fairly stable during the comparable quarters. The Company’s Board of Directors announced today that it has declared a quarterly dividend of $0.11 cents per share. The dividend is payable on August 24, 2007, to stockholders of record on August 10, 2007.AJS Bancorp, MHC (the “MHC”), the Company’s mutual holding company parent, intends to waive 100% of the quarterly dividend due on its 1,227,544 shares.At June 30, 2007, the Company held cash totaling $29.5 million.At June 30, 2007 each of the Bank’s tier 1 capital and tangible capital ratio’s was 10.9%, and its risk-based capital ratio was 25.0%. Total assets at June 30, 2007 were $262.7 million, a decrease of $3.8 million or 1.4% from $266.5 million at December 31, 2006.The decrease in total assets reflects decreases in cash and cash equivalents, certificates of deposit, and loans receivable, partially offset by an increase in securities and other assets.There was a decrease of $14.4 million or 32.8% in cash and cash equivalents to $29.5 million at June 30, 2007 from $43.8 million at December 31, 2006.Certificates of deposit decreased $1.5 million or 27.2% to $4.0 million at June 30, 2007 compared to $5.5 million at December 31, 2006.Loans receivable decreased $6.6 million to $131.8 million at June 30, 2007 from $138.4 million at December 31, 2006.The decrease in loans was primarily in the commercial loan category.Securities increased $18.3 million or 26.5% to $87.3 million at June 30, 2007 from $69.0 million at December 31, 2006.The increase in securities was due to purchases of fixed-rate government-backed notes and bonds and mortgage-backed securities.These investments provided slightly higher yields than overnight federal fund investments.Other assets increased $391,000 to $3.4 million at June 20, 2007 from $3.0 million at June 30, 2006.Total liabilities decreased $3.8 million or 1.6% to $234.0 million from $237.8 million primarily due to a decrease in borrowings of $3.4 million to $25.4 million at June 30, 2007 from $28.8 million at December 31, 2006. The Company had non-performing assets of $489,000 at June 30, 2007 and $540,000 at December 31, 2006.The decrease in non-performing assets primarily reflects a write-down in the carrying value on the Company’s real estate owned property.The allowance for loan losses was $1.6 million at June 30, 2007 and at December 31, 2006.Our ratio of allowance for loan losses to gross loans receivable was 1.18% at June 30, 2007 and 1.16% at December 31, 2006. Total stockholders’ equity decreased $35,000 to $28.7 million at June 30, 2007 from $28.8 million at December 31, 2006.The decrease in stockholders’ equity was primarily due to the decrease in other comprehensive income reflecting the lower fair market value of securities held for sale and common stock repurchases that took place during the six months ended June 30, 2007.These decreases were offset by net income of $410,000 for the six months ended June 30, 2007. INCOME INFORMATION –THREE MONTH PERIODS ENDED JUNE 30, 2: Net interest income decreased by $73,000 or 4.5% to $1.6 million for the quarter ended June 30, 2007 when compared to the same quarter in 2006.The decrease in net interest income primarily reflects the cost of average interest-bearing liabilities increasing at a faster pace than the average yield earned on interest-earning assets, and the resulting decrease in the net interest rate spread.The higher cost of interest-bearing liabilities is primarily due to rising market rates for deposits, which generally reflect change in short-term interest rates.Our net interest rate spread decreased 25 basis points to 2.05% from 2.30% while our net interest margin decreased 15 basis points to 2.47% from 2.62%.The ratio of average interest-earning assets to average interest-bearing liabilities increased to 113.66% for the three months ended June 30, 2007 from 112.01% for the same period in 2006. There was a $1,000 negative provision for loan losses for the three months ended June 30, 2007 and no provision for loan losses for the three months ended June 30, 2006.There was $1,000 in loan loss recoveries during the three months ended June 30, 2007.Loan loss provisions are made to maintain the allowance to reflect management’s estimate of losses inherent in our loan portfolio.Management concluded that no additional provisions were necessary during the three months ended June 30, 2007 or 2006.Should any unforeseen risks present themselves, management may need to make provisions for loan losses. Non-interest income decreased $71,000 or 29.7% to $168,000 for the quarter ended June 30, 2007 compared to $239,000 for the same quarter in 2006.Insurance commissions decreased $32,000 or 86.5% to $5,000 for the quarter ended June 30, 2007 compared to $37,000 for the quarter ended June 30, 2006.Insurance commissions decreased primarily due to a reduction in the staff of the Bank’s insurance and investment division.Service charges on deposit accounts decreased $16,000 or 11.9% to $119,000 for the quarter ended June 30, 2007 compared to $135,000 for the comparable quarter in 2006.The decrease in service charges on accounts is primarily due to a decrease in demand deposit fee income.The decrease in demand deposit fee income reflects a reduction in the number demand deposit accounts, even while the balances in the demand deposit accounts have increased.Other non-interest income decreased $23,000 or 34.3% to $44,000 for the quarter ended June 30, 2007 compared to $67,000 for the comparable period in 2006.Other non-interest income decreased primarily due to a decrease in the gain on loans held for sale.The Company had sold new mortgage originations into the secondary market during the three months ended June 30, 2006, however, the Company retained all new mortgage loan originations during the three months ended June 30, 2007.The Company intends to continue to retain new mortgage loan originations for the foreseeable future. Non-interest expense decreased by $2,000 to $1.5 million for the three months ended June 30, 2007 and June 30, 2006.The decrease was primarily due to decreases in salaries and employee benefits and advertising and promotion, offset by an increase in other non-interest expense.Salaries and employee benefits decreased $58,000 to $794,000 for the quarter ended June 30, 2007 compared to $852,000 for the same period in 2006.Salaries and employee benefits decreased primarily due to a reduction in the number of full time equivalent employees for the comparable periods.Advertising and promotion costs decreased $14,000 to $61,000 for the quarter ended June 30, 2007 compared to $75,000 for the same period in 2006.Advertising and promotion costs decreased due to a reduction in the placement of radio and newspaper advertisements during the quarter.These decreases were offset by a $77,000 increase in other non-interest expense for the three months ended June 30, 2007 when compared to the same period in 2006.The increase in other non-interest expense was primarily due to a $73,000 additional write down of the Company’s other real estate owned. Our federal and state taxes decreased $60,000 to $89,000 for the quarter ended June 30, 2007 from $149,000 during the same period of 2006.This is primarily due to lower pre-tax income during the three months ended June 30, 2007. INCOME INFORMATION – SIX MONTH PERIODS ENDED JUNE 30, 2: Net interest income decreased by $87,000 or 2.6% to $3.2 million for the six months ended June 30, 2007 from $3.3 million for the same period in 2006.The decrease in net interest income reflects the cost of average interest-bearing liabilities increasing at a faster pace than the average interest-earning asset yield increased, and the resulting decrease in the net interest rate spread.Average interest earning assets were $256.8 million and $249.9 million during the comparative 2007 and 2006 six-month periods while the average yield was 5.54% and 5.25%, respectively. Our net interest rate spread decreased 22 basis points to 2.09% from 2.31% while our net interest margin decreased 13 basis points to 2.50% from 2.63%.The ratio of average interest-earning assets to average interest-bearing liabilities increased to 113.69% for the six months ended June 30, 2007 from 112.23% for the same period in 2006.The decrease in our net interest rate spread and net interest margin is primarily due the flattening yield curve which has resulted in rising short term interest rates with longer term interest rates remaining remained stable. There was a negative provision for loan losses of $71,000 for the six months ended June 30, 2007 compared to a $12,000 negative loan loss provision for the six months ended June 30, 2006.There was $21,000 in loan loss recoveries and $50,000 in negative provisions during the six months ended June 30, 2007, and $12,000 in recoveries during the six months ended June 30, 2006.Any loan loss provisions made are to maintain the allowance to reflect management’s estimate of losses inherent in our loan portfolio.Management concluded that no additional provisions were necessary during the six months ended June 30, 2007 or 2006.Management’s evaluation of the losses inherent in our loan portfolio reflected a decrease risk of loss in the loan portfolio, which required a reduction of the provision of loan losses for the six months ended June 30, 2007.Should any unforeseen risks present themselves however, management may need to make a provision for loan losses in the future. Non-interest income decreased to $360,000 for the six months ended June 30, 2007 from $489,000 for the comparable period in 2006.The $129,000 decrease was primarily the result of decreases in insurance commission income, and other non-interest income for the six months ended June 30, 2007 when compared to the six months ended June 30, 2006.Insurance commission income decreased $82,000 or 75.9% to $26,000 for the six months ended June 30, 2007 compared to $108,000 for the six months ended June 30, 2006.Insurance commissions decreased primarily due to a reduction in the staff of the Bank’s insurance and investment division.Other non-interest income decreased $38,000 or 29.7% to $90,000 for the six months ended June 30, 2007 compared to $128,000 for the six months ended June 30, 2006.Other non-interest income decreased primarily due to a decrease in the gain on loans held for sale.The Company had sold new mortgage originations into the secondary market during the six months ended June 30, 2006, however, the Company retained all new mortgage loan originations during the six months ended June 30, 2007.The Company intends to continue to retain new mortgage loan originations for the foreseeable future. Non-interest expense decreased $13,000 to $3.0 million for the six-month periods ended June 30, 2007 and 2006.The decrease was primarily due to lower salaries and employee benefit costs for the six months ended June 30, 2007 compared to the same period in 2006, offset by an increase in other non-interest expense.Salaries and employee benefits decreased primarily due to a reduction in the number of full time equivalent employees for the comparable periods.The increase in other non-interest expense was primarily due to a $73,000 additional write down of the Company’s other real estate owned. Our federal and state taxes decreased $60,000 to $239,000 for the six months ended June 30, 2007 from $299,000 in the same period of 2006.This is primarily the result of lower pre-tax income that occurred during the six months ended June 30, 2007. Other financial information is included in the tables that follow. This press release contains certain “forward-looking statements” which may be identified by the use of such words as “believe”, “expect”, “intend”, “anticipate”,“should”, “planned”, “estimated” and “potential”.Examples of forward-looking statements include, but are not limited to, estimates with respect to our financial condition, results of operations and business that are subject to various factors which could cause actual results to differ materially from these estimates and most other statements that are not historical in nature.These factors include, but are not limited to, general and local economic condition, changes in interest rates, deposit flows, demand for mortgage and other loans, real estate values, and competition; changes in accounting principles, policies or guidelines; changes in legislation or regulation; and other economic, competitive, governmental, regulatory, and technological factors affecting our operations, pricing, products and services. Contact: Lyn G. Rupich President 708-687-7400 AJS BANCORP, INC. CONSOLIDATED CONDENSED BALANCE SHEETS Dollars in thousands (except per share data) (Unaudited) 30-Jun-07 31-Dec-06 ASSETS Cash and due from financial Institutions $ 27,422 $ 36,617 Federal funds sold 2,055 7,231 TOTAL CASH AND CASH EQUIVALENTS 29,477 43,848 Certificates of Deposit 3,996 5,490 Securities 87,273 68,978 Loans receivable net of allowance for loan loss of $1,568 at June 30, 2007, and $1,619 at December 31, 2006. 131,809 138,377 Federal Home Loan Bank Stock 2,450 2,450 Premises and equipment 4,283 4,342 Accrued interest receivable & other assets 3,419 3,028 TOTAL ASSETS $ 262,707 $ 266,513 LIABILITIES AND SHAREHOLDERS' EQUITY Deposits 202,092 202,176 Federal Home Loan Bank advances 25,350 28,750 Advance payments by borrowers for taxes and insurance 1,684 1,655 Accrued expenses and other liabilities 4,867 5,183 TOTAL LIABILITIES 233,993 237,764 TOTAL EQUITY 28,714 28,749 TOTAL LIABILITIES AND SHAREHOLDERS' EQUITY $ 262,707 $ 266,513 30-Jun-07 30-Jun-06 INTEREST INCOME & DIVIDEND INCOME Loans, including fees $ 4,216 $ 4,588 Securities 1,739 1,388 Interest earning deposits & other 1,020 529 Federal funds sold 129 59 TOTAL INTEREST INCOME 7,104 6,564 INTEREST EXPENSE ON DEPOSITS Deposits 3,313 2,624 Federal Home Loan Bank & Other 587 649 Total Interest Expense 3,900 3,273 NET INTEREST INCOME 3,204 3,291 Provision for loan losses (71 ) (12 ) NET INTEREST INCOME AFTER PROVISION FOR LOAN LOSSES 3,275 3,303 NON-INTEREST INCOME Insurance commissions 26 108 Service charges on accounts 244 253 Other 90 128 TOTAL NON-INTEREST INCOME 360 489 NON-INTEREST EXPENSE Salaries and employee benefits 1,650 1,717 Occupancy 405 420 Advertising & promotion 135 130 Data processing 168 190 Other 628 542 TOTAL NON-INTEREST EXPENSE 2,986 2,999 INCOME BEFORE INCOME TAXES 649 793 Income tax expense 239 299 NET INCOME $ 410 $ 494 Earnings per share, basic $ 0.19 $ 0.23 Earnings per share, diluted $ 0.19 $ 0.23 AJS BANCORP, INC. CONSOLIDATED CONDENSED BALANCE SHEETS Dollars in thousands For the Three months ended 6/30/07 For the Three For the Three Months ended Months ended 6/30/2007 6/30/2006 INTEREST INCOME & DIVIDEND INCOME Loans, including fees $ 2,069 $ 2,309 Securities 958 692 Interest bearing deposits & other 455 287 Federal Funds Sold 44 37 TOTAL INTEREST INCOME 3,526 3,325 INTEREST EXPENSE ON DEPOSITS Deposits 1,673 1,365 Federal Home Loan Bank & Other 287 321 Total Interest Expense 1,960 1,686 NET INTEREST INCOME 1,566 1,639 Provision for loan losses (1 ) 0 NET INTEREST INCOME AFTER PROVISION FOR LOAN LOSSES 1,567 1,639 NON-INTEREST INCOME Insurance commissions 5 37 Service charges on deposit accounts 119 135 Other 44 67 TOTAL NON-INTEREST INCOME 168 239 NON-INTEREST EXPENSE Salaries and employee benefits 794 852 Occupancy 204 210 Advertising & promotion 61 75 Data processing 85 86 Other 343 266 TOTAL NON-INTEREST EXPENSE 1,487 1,489 INCOME BEFORE INCOME TAXES 248 389 Income Tax Expense 89 149 NET INCOME $ 159 $ 240 AJS Bancorp, Inc. Financial Highlights (unaudited) June 30, 2007 December 31, 2006 (In thousands) Selected Financial Highlights: Total assets $ 262,707 $ 266,513 Loans receivable, net 131,809 138,377 Securities 87,273 68,978 Deposits 202,092 202,176 Federal Home Loan Bank advances 25,350 28,750 Stockholders' equity 28,714 28,749 Book value per share (1) 13.54 13.56 Number of shares outstanding (2) 2,120,317 2,119,719 Three months ended Three months ended June 30, 2007 June 30, 2006 (In thousands except per share information) Selected Operations Data: Total interest income $ 3,526 $ 3,325 Total interest expense 1,960 1,686 Net interest income 1,566 1,639 Provision for loan losses (1 ) 0 Net interest income after provision for loan losses 1,567 1,639 Noninterest income 168 239 Noninterest expense 1,487 1,489 Income before taxes 248 389 Income tax provision 89 149 Net income 159 240 Basic earnings per share $ 0.08 $ 0.11 Diluted earnings per share $ 0.07 $ 0.11 Three months ended Three months ended June 30, 2007 June 30, 2006 Selected Operating Ratios: Return on average assets 0.24 % 0.37 % Return on average equity 2.19 % 3.44 % Interest rate spread during the period 2.05 % 2.30 % Net interest margin 2.47 % 2.62 % Average interest-earning assets to average interest- bearing liabilities 113.66 % 112.01 % Efficiency ratio (3) 85.76 % 79.29 % Six months ended Six months ended June 30, 2007 June 30, 2006 (In thousands except per share information) Selected Operations Data: Total interest income $ 7,104 $ 6,564 Total interest expense 3,900 3,273 Net interest income 3,204 3,291 Provision for loan losses (71 ) (12 ) Net interest income after provision for loan losses 3,275 3,303 Noninterest income 360 489 Noninterest expense 2,986 2,999 Income before taxes 649 793 Income tax provision 239 299 Net income 410 494 Earnings per share, basic $ 0.19 $ 0.23 Earnings per share, diluted $ 0.19 $ 0.23 Six months ended Six months ended June 30, 2007 June 30, 2006 Selected Operating Ratios: Return on average assets 0.31 % 0.38 % Return on average equity 2.83 % 3.52 % Interest rate spread during the period 2.09 % 2.31 % Net interest margin 2.50 % 2.63 % Average interest-earning assets to average interest- bearing liabilities 113.69 % 112.23 % Efficiency ratio (3) 83.78 % 79.34 % As of As of June 30, 2007 December 31, 2006 Asset Quality Ratios: Non-performing assets to total assets 0.19 % 0.20 % Allowance for loan losses to non-performing loans 510.75 % 299.81 % Allowance for loan losses to loans receivable, gross 1.18 % 1.16 % (1) Shareholders' equity divided by number of shares outstanding. (2) Total shares issued, less unearned ESOP shares, and treasury shares. (3) Non-interest expense divided by the sum of net interest income and non-interest income.
